Citation Nr: 0925316	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral minimal pes 
planus.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO decision, which 
denied a claim for service connection for bilateral pes 
planus.

The Board notes that the Veteran indicated on his November 
2007 notice of disagreement (NOD) that he disagreed with the 
October 2007 denial of his claim for service connection for 
peripheral neuropathy.  In a February 2008 rating decision, 
the RO recharacterized the Veteran's service-connected cold 
injuries of the left foot, right foot, and left hand to 
include peripheral neuropathy, and evaluated these 
disabilities accordingly.  This decision was a complete grant 
of benefits with respect to the issue of service connection 
for peripheral neuropathy.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement 
to service connection for bilateral pes planus is the only 
issue currently on appeal before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral pes planus.  On October 17, 2008, the Veteran 
submitted a statement requesting a Decision Review Officer 
hearing with regard to the denial of his claim for service 
connection for bilateral pes planus.  On October 23, 2008, a 
letter was sent to the Veteran indicating that his appeal had 
been certified to the Board for adjudication.  The Veteran 
was never afforded his requested hearing before a local 
Decision Review Officer.  The claims folder contains no 
indication that the Veteran withdrew this request.  As such, 
this issue must be remanded in order to afford the Veteran 
his requested personal hearing before a local Decision Review 
Officer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a personal 
hearing before a local Decision 
Review Officer.  Provide him and his 
representative reasonable advance 
notice of the date, time, and 
location of the hearing.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the March 
2008 statement of the case (SOC).  In 
the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be 
returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



